United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      September 10, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 04-40008
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                       JUAN RODRIGUEZ-DEL CAMPO,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. L-03-CR-1378-ALL


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

           Juan Rodriguez-Del Campo appeals his sentence following

his   guilty    plea   conviction    for    illegal    reentry     following

deportation in violation of 8 U.S.C. § 1326.

           Rodriguez contends that the district court erred when it

increased his base offense level by 12 levels because there was no

evidence that he had previously been convicted of a felony drug

trafficking offense for which the sentence imposed was 13 months or

less as required by U.S.S.G. § 2L1.2(b)(1)(B).


      *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          The record does not support a finding that Rodriguez was

previously convicted of a felony drug trafficking offense for which

the sentence imposed was 13 months or less.        Therefore, the

district court erred when it increased Rodriguez’s base offense

level by 12 levels. Accordingly, the sentence is VACATED, and this

case is REMANDED for resentencing in accordance with this opinion.

          Rodriguez’s unopposed motion to vacate and remand or,

alternatively, for an extension of time to file a reply brief is

DENIED as moot.

          SENTENCE VACATED AND REMANDED FOR RESENTENCING; MOTION

DENIED.




                                2